Citation Nr: 0414394	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.

6.  Entitlement to an initial increased (compensable) 
evaluation for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1997 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in September 2003.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran withdrew from appellate review the issue of 
entitlement to service connection for sleep apnea.  

The issues of entitlement to service connection for right 
knee disorder, back disorder and bilateral hearing loss are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The veteran's PTSD has been productive of impairment 
compatible with no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  A review of the pertinent medical evidence of record does 
not reflect the veteran's gastroesophageal reflux disease is 
productive of considerable impairment of health.

3.  On the basis of pulmonary function tests of record from 
February 2003, the veteran's service-connected bronchitis is 
not manifested by abnormal pulmonary function testing.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2003).

2. The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.10, 4.114, Diagnostic Code 7346 (2003).

3.  The criteria for an initial compensable evaluation for 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.10, 4.114, Diagnostic 
Code 6600 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in May 2002, statements of the case (SOC) 
dated in October 2002 and July 2003, a supplemental statement 
of the case (SSOC) dated in April 2003 and letters regarding 
the VCAA in November 2001 and July 2003, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claims and the evidence not of record that is necessary.  The 
November 2001 and July 2003 letters advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The July 
2003 VCAA letters specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The record shows that the original claim for service 
connection for the disabilities at issue on this appeal was 
received within a year from the veteran's discharge from 
active service and granted by a rating decision dated in May 
2002. The veteran disagreed with the evaluations assigned.  

Service medical records showed that in August 1999, the 
veteran was seen for increased fear and anxiety, shakes and 
fear of crashing in aircraft during take-off and landings 
after an airplane he was on was involved in near accident.  
The veteran was found to be medically disqualified from 
flying due to this condition.  In an October 1999 treatment 
record, it was noted that the veteran had a history of 
gastroesophageal reflux disease, burning reaction in the 
chest and difficulty sleeping at night despite the use of 
Zantac.  The veteran was diagnosed on several occasions with 
bronchitis.

VA outpatient treatment records dated from September 2001 to 
January 2002 reveal that the veteran received psychiatric 
treatment for variously diagnosed PTSD, anxiety disorder, and 
dysthymic disorder.  In a September 2001 treatment record, 
the veteran's mood was anxious and nervous.  His affect and 
mood were congruent.  He denied suicidal and homicidal 
ideation.  A global assessment of functioning (GAF) score of 
65 was assigned.  In an October 2001 treatment record, a GAF 
score of 60 was assigned.  In a January 2002 treatment 
record, the veteran was oriented to person, place, and time.  
His speech was spontaneous and goal directed.  His mood was 
congruent with his affect.  He denied suicidal and homicidal 
ideation and delusions.

The veteran underwent a VA pulmonary examination in February 
2003 in which he stated that he had been seen several times 
for chest colds that had developed into chronic bronchitis.  
The bronchitis had no effect on his body weight.  When he 
does have bronchitis, he coughs up thick yellowish sputum.  
He experiences shortness of breath while walking.  He 
reported that the condition has existed for 3 to 4 years.  He 
has not had any asthma attacks or respiratory failure.  The 
condition occurs 1 to 2 times a year and is treated with 
Amoxicillin.  Bed rest is required for 2 days each time it 
occurs.  Physical examination was normal.  Chest X-ray was 
normal. Forced Expiratory Volume in one second (FEV-1) was 
102 percent of predicted. FEV-1 after bronchodilator was 107 
percent of predicted.  The veteran's effort was good on 
pulmonary function test.  There was no discrepancy between 
the pulmonary function test findings and the clinical 
examination.  A Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) was not done, as the pulmonary function test 
results were sufficient to evaluate the lung status.  
Spirometric results appeared to be normal.  The diagnosis was 
bronchitis, resolved.    

The veteran underwent a VA psychiatric examination in 
February 2003.  He reported that he was nervous and anxious 
all the time.  He stated that he still had nightmares and 
thoughts about the accident and flashbacks whenever he sees 
aircraft flying or a plane crashing on the television.  He 
reported feelings of anxiety and nervousness and being 
exposed to certain situations caused him to have severe panic 
attacks.  He was currently taking an antidepressant for his 
symptoms.  He is married with two stepchildren.  He was laid-
off from his job the previous month.  He was currently 
looking for a job and he believed that he could work as long 
as he did not need to travel.  He reported that his social 
life was good and that he has supportive friends, but he does 
not like to be around a lot of people who do not know him.  

On mental status examination, the veteran was cooperative, 
made good eye contact, and had no expressive mannerisms.  His 
affect was restricted and his mood was anxious.  He shook his 
legs during most of the interview.  He denied having any 
suicidal or homicidal ideations.  He was alert and oriented 
to person, place and time, and his memory was intact for 
recent and remote events.  He had decreased attention and 
concentration.  His insight and judgment were fair.  He was 
in touch with reality and had no delusions or auditory or 
visual hallucinations.  His speech was clear and coherent and 
there was no blocking, no flight of ideas, and no loosening 
of associations.  He had no tangentiality and no 
circumstantiality.  His sleep was decreased at times, his 
appetite was fair, and he had no changes in his sex drive.  
The diagnosis was PTSD.  A GAF score of 55 was assigned.  The 
examiner believed that the veteran's symptoms of PTSD have 
worsened and that as a result, he's having more anxiety and 
more depression.  In spite of that, he has good social and 
occupational functioning and reported that he was having no 
difficulty at work before he got laid-off due to budget cuts.  
He was currently looking for a job.  He could follow complex 
and simple commands.  His social functioning was somewhat 
impaired but being in the presence of good supportive friends 
made it easy for him.    

The veteran underwent a VA examination in June 2003.  He 
reported that after a near airplane crash in 1999, he has had 
gastroesophageal reflux.  The heartburn was worsening.  He 
takes over the counter medications rather than prescription 
medications and has no diet restrictions.  He stated that the 
reflux did not affect his body weight but that he did suffer 
from reduced sleep.  He did not suffer from any dysphasia.  
He has not received esophagus dilatation treatment because 
the treatment was not necessary.  The current treatment 
consisted of Pepcid and Rolaids.  The condition has resulted 
in a few days of time lost from work.  Physical examination 
revealed that the veteran was well developed and well 
nourished in no acute distress.  The nutritional status of 
the veteran was excellent.  The liver was not palpable on 
examination of the abdomen and there was no tenderness 
present.  Lab results revealed that the complete blood count 
was within normal limits and only showed some insignificant 
abnormalities.  The examiner concluded that there was no 
change in the diagnosis of gastroesophageal reflux.  It was 
stated that the veteran's gastrointestinal condition did not 
cause significant anemia or malnutrition.   

The veteran testified at the September 2003 hearing that he 
does not like to be around large groups of people and that he 
is experiencing more anxiety and depression because of his 
PTSD.  He stated that he recently left his job because it was 
located in the fly path of an airport.  With regard to his 
gastroesophageal reflux disease, he stated that when he wakes 
up in the morning he usually has a burning pain in the middle 
of his abdomen.  He stated that the acid reflux also affects 
his sleep.  He reported that he usually has an attack of 
bronchitis once a year and that it is treated by antibiotics.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
appeal involves original claims, the Board has framed the 
issues as shown on the title page.



PTSD

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

The Board finds that the currently assigned 30 percent 
evaluation for PTSD is the most appropriate and the 
preponderance of the evidence is against assignment of a 
higher initial rating.  The evidence of record shows that the 
veteran's symptomatology involves complaints of anxiety, 
nervousness and flashbacks.  Furthermore, the veteran's 
attention span and concentration were found to be decreased 
on VA examination in February 2003.  However, the veteran's 
speech was clear and comprehensible and his insight and 
judgment were fair.  There was also no evidence of 
circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, or impaired abstract thinking.   

Although the VA examiner stated that the veteran's PTSD 
symptoms had worsened as evidenced by increased anxiety and 
depression, the evidence also demonstrated that he was 
married and had a good social life with supportive friends.  
The examiner specifically noted that the veteran had good 
social and occupational functioning.  Furthermore, the 
examiner assigned a GAF score of 55 which contemplates 
moderate symptomatology as defined by the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  VA outpatient treatment 
records dated in September 2001 and October 2001 note GAF 
scores of 65 (contemplating mild symptomatology) and 60 
(contemplating moderate symptomatology), respectively.  In 
short, the evidence shows that the veteran has not met most 
of the criteria for an initial evaluation in excess of a 30 
percent for PTSD during the appeal period at issue.  



Gastroesophageal Reflux Disease

The veteran's service-connected gastroesophageal reflux 
disease is currently evaluated under Diagnostic Code 7346.  A 
10 percent evaluation is warranted for hiatal hernia with two 
or more of the symptoms required for the 30 percent 
evaluation, but of less severity.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which is productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

The evidence does not demonstrate that the veteran's service-
connected gastroesophageal reflux disease is productive of 
considerable impairment of health.  The service medical 
records note a diagnosis of gastroesophageal reflux disease 
with burning in the chest and difficulty sleeping at night 
despite the use of medication.  According to a June 2003 VA 
examination report, the veteran complained of increasing 
heartburn which he medicated with over-the-counter products.  
He also complained of difficulty sleeping.  However, there 
are no documented symptoms of regurgitation, pyrosis, 
difficulty swallowing, nor are the veteran's symptoms shown 
to be accompanied by substernal or arm or shoulder pain.  Nor 
is there any evidence of symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  The VA examiner noted the veteran's condition did 
not cause significant anemia or malnutrition.  The evidence 
does not demonstrate the veteran has met or approximated the 
criteria required for an initial rating in excess of 30 
percent during any portion of the appeal period.




Bronchitis

The veteran's bronchitis is currently evaluated under 
Diagnostic Code 6600, which provides that chronic bronchitis 
is rated 10 percent disabling when the FEV-1 is 71- to 80-
percent predicted, or the FEV-1/Forced Vital Capacity (FVC) 
is 71- to 80-percent, or when the diffusion capacity of the 
lung for carbon monoxide by the single breath method DLCO 
(SB) is 66- to 80-percent predicted.  A 30 percent rating is 
assigned when the FEV-1 is 56- to 70-percent predicted, or 
the FEV- 1/FVC is 56- to 70-percent, or the DLCO (SB) is 56- 
to 65- percent predicted.  A 60 percent rating is assigned 
when the FEV-1 is 40- to 55-percent predicted, or FEV-1/FVC 
is 40- to 55-percent, or the DLCO (SB) is 40- to 55-percent 
predicted, or there is a maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  38 U.S.C.A. 
§ 4.97, Code 6600 (2003).

The Board has reviewed the entire record and cannot find any 
basis to support a compensable rating for bronchitis.  The 
veteran has normal pulmonary function and his lungs have been 
found to be clinically normal.  Moreover, the record shows 
that the veteran is not using medications for his service-
connected bronchitis currently. Additionally there are no 
pertinent hospitalizations or periods of incapacitation 
associated with bronchitis.  For the foregoing reasons and 
bases, the Board concludes that the schedular criteria for an 
initial rating in excess of zero percent for bronchitis have 
not been met during any portion of the appeal period.

The Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected PTSD, 
gastroesophageal reflux disease and bronchitis, as the Court 
indicated can be done in this type of case.  The currently 
assigned ratings were granted, effective from the date of 
service connection.  Upon reviewing the longitudinal record 
in this case, the Board finds that at no time during the 
appeal period has any of the veteran's disabilities met the 
criteria for a rating in excess of that currently assigned.

As the preponderance of the evidence is against the veteran's 
claims for increased initial ratings, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
PTSD, gastroesophageal reflux disease, or bronchitis present 
such an exceptional or unusual disability picture so as to 
warrant the assignment of higher evaluations, at any stage in 
the rating period on appeal, on an extra-schedular basis.  In 
this regard, the veteran has not been hospitalized for any of 
these disabilities during the appeal period.  In the absence 
of evidence of the need for frequent hospitalization or 
marked interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an evaluation in excess of an initial 30 
percent evaluation for PTSD is denied.

The claim for an evaluation in excess of an initial 10 
percent evaluation for gastroesophageal reflux disease is 
denied.

The claim for an evaluation in excess of an initial 
noncompensable rating for bronchitis is denied.




REMAND

The veteran contends that he suffers from a right knee 
disorder, a back disorder and bilateral hearing loss, all of 
which he claims originated during his period of active 
service.  

With regard to the right knee claim, service medical records 
show that in January 1997,  the veteran was diagnosed with a 
possible lateral meniscus tear.  In January 1998, the veteran 
was diagnosed with right knee sprain, full range of motion, 
full recovery.  In May 1999, the veteran was diagnosed with a 
right lateral knee sprain.  In his testimony at the September 
2003 hearing, the veteran stated that he still experiences 
right knee pain. 

With regard to the back claim, it is noted that during 
service the veteran was diagnosed with low back pain and back 
strain.  The veteran testified at the September 2003 hearing 
that he has had back pain and stiffness since service and 
that he's received treatment at the VA Medical Center (VAMC) 
in Oklahoma City.   

With regard to the bilateral hearing loss claim, the veteran 
testified that he was exposed to loud noises as a radio 
operator during active service.  Specifically, he reported 
that he was exposed to noises from power generators, aircraft 
engines and any vehicles that were on the tarmac or flight 
line.  Service medical records indicate that the veteran's 
hearing was normal on entrance examination.  In an October 
1999 audiogram report it was indicated that the veteran was 
routinely exposed to noise.  No further audiograms are 
provided in the service medical records and the veteran 
reported that he has not had a hearing test since separation.  
However, the veteran contends that he currently suffers from 
hearing loss.  He stated that he has to turn up the volume on 
the phone or television to hear better and that his wife has 
noticed that he has hearing problems.   

On the basis of the evidence of record, the Board finds that 
VA examinations are warranted to determine the nature and 
etiology of any current right knee disorder, back disorder 
and bilateral hearing loss.  

Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain a complete copy 
of all of the veteran's medical records 
from the VAMC in Oklahoma City, Oklahoma.    

2.  After the action requested in 
paragraph 1 has been completed, the RO 
should schedule the veteran for 
appropriate VA examinations to determine 
the nature and severity of any right knee 
disorder, back disorder and bilateral 
hearing loss.  The examining physicians 
are requested to review pertinent 
documents in the claims file, including 
the service medical records, in detail 
and to render an opinion as to whether it 
is at least as likely as not that the 
veteran's right knee disorder, back 
disorder and bilateral hearing loss, if 
currently diagnosed, is of in-service 
origin or otherwise related thereto.  The 
examiners should provide a complete 
rationale for all conclusions reached.  

3.  Following completion of the above, 
the RO should review the evidence and 
readjudicate the veteran's claims.  If 
any of the claims remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                     
______________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



